            Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


  PIXEL DISPLAY LLC,

                 Plaintiff,                                Case No. 6:21-cv-42


                 v.

 HISENSE CO., LTD. and HISENSE
 VISUAL TECHNOLOGY CO., LTD.
 (F/K/A QINGDAO HISENSE
 ELECTRONICS CO., LTD. and
 HISENSE ELECTRIC CO., LTD.),
            Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Pixel Display LLC (“Pixel Display” or “Plaintiff”) files this Complaint for patent
infringement against Defendants Hisense Co., Ltd. and Hisense Visual Technology Co., Ltd. (f/k/a
Qingdao Hisense Electronics Co., Ltd. and Hisense Electric Co., Ltd.) (collectively, “Hisense” or
“Defendants”), and alleges as follows:

                                  NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the Patent Laws of the United

States, Title 35 United States Code (“U.S.C.”) to prevent and enjoin Hisense from infringing and

profiting, in an illegal and unauthorized manner, and without authorization and/or consent from

Plaintiff from U.S. Patent No. 7,245,343 (the “’343 Patent”).

                                             PARTIES

       2.       Pixel Display is a limited liability company organized and existing under the laws

of the State of Texas with its principal place of business 106 E Sixth Street, Suite 900, Austin,

Texas 78701.
            Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 2 of 15




       3.       Defendant Hisense Co., Ltd. is a foreign corporation duly organized and existing

under the laws of the People’s Republic of China, with a principal place of business at Hisense

Tower, No. 17 Donghaixi Road, Qingdao, Shandong Province, 266071, P.R. China. Hisense Co.,

Ltd. is a parent corporation of Defendant Hisense Visual Technology Co., Ltd. 4.

       4.       Defendant Hisense Visual Technology Co., Ltd. is a foreign corporation duly

organized and existing under the laws of the People’s Republic of China, with a principal place of

business at No. 218, Qianwangang Road, Economic and Technological Development Zone,

Qingdao, Shandong Province, 266555, P.R. China. Hisense Visual Technology Co., Ltd. formerly

did business under the names Qingdao Hisense Electronics Co., Ltd. and Hisense Electric Co., Ltd.

       5.       On information and belief, Defendants act in concert to design, manufacture, sell,

offer for sale, import, distribute, advertise, and/or otherwise promote the accused infringing

products in the United States, the State of Texas, and this judicial district.

                                 JURISDICTION AND VENUE

       6.       This is an action for patent infringement arising under the Patent Laws of the United

Sates, 35 U.S.C. §§ 1 et seq. This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1331 and 1338(a).

       7.       Hisense is subject to this Court’s personal jurisdiction in accordance with due

process and/or the Texas Long-Arm Statute. See Tex. Civ. Prac. & Rem. Code §§ 17.041 et seq.

       8.       This Court has personal jurisdiction over Hisense because Hisense has sufficient

minimum contacts with this forum as a result of business conducted within the State of Texas and

this judicial district. In particular, this Court has personal jurisdiction over Hisense because, inter

alia, Hisense, on information and belief, has substantial, continuous, and systematic business



                                                       2
             Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 3 of 15




contacts in this judicial district, and derives substantial revenue from goods provided to individuals

in this judicial district.

        9.       Hisense has purposefully availed itself of the privileges of conducting business

within this judicial district, has established sufficient minimum contacts with this judicial district

such that it should reasonably and fairly anticipate being hauled into court in this judicial district,

has purposefully directed activities at residents of this judicial district, and at least a portion of the

patent infringement claims alleged in this Complaint arise out of or are related to one or more of

the foregoing activities.

        10.      This Court has personal jurisdiction over Hisense because Hisense (directly and/or

through its subsidiaries, affiliates, or intermediaries) has committed and continues to commit acts

of infringement in this judicial district in violation of at least 35 U.S.C. § 271(a). In particular, on

information and belief, Hisense uses, sells, offers for sale, imports, advertises, and/or otherwise

promotes infringing products in the United States, the State of Texas, and this judicial district.

        11.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) – (d) and/or

1400(b). Hisense is registered to do business in the State of Texas, maintains a regular and

established place of business within this judicial district, and has committed acts of infringement

in this judicial district.

                                             COUNT I
                             (Infringement of U.S. Patent No. 7,245,343)

        12.      Pixel Display incorporates paragraphs 1 through 7 as though fully set forth herein.

        13.      Plaintiff is the owner, by assignment, of U.S. Patent No. 7,245,343 (the “’343

Patent”), entitled LIQUID CRYSTAL DISPLAY DEVICE, which issued on July 17, 2007. A copy

of the ’343 Patent is attached as Exhibit A.


                                                        3
          Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 4 of 15




       14.     The ’343 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       15.     Upon information and belief, Hisense has infringed and continues to infringe one

or more claims, including at least Claim 1, of the ‘343 Patent in the State of Texas, in this Judicial

District, and elsewhere in the United States, by, among other things, directly or through

intermediaries, engaging in the manufacturing and/or having manufactured, selling and/or offering

to sell within the United States, using in the United States, and/or importing into the United States

LCD panels containing functionality covered by one or more claims of the ‘343 Patent. Hisense

in directly infringing, literally infringing, and/or infringing the ‘343 Patent under the doctrine of

equivalents.

       16.     The Accused Instrumentality infringes claim 1 of the ‘343 Patent as it is a liquid

crystal display device, comprising: a first substrate on which a plurality of pixel electrodes are

formed, said plurality of pixel electrodes comprising a symmetrical shape; a second substrate on

which an opposing electrode is formed; a liquid crystal layer sandwiched between said first and

second substrates, said second substrate further having thereon a plurality of protrusions, each of

said protrusions being positioned at a central portion of a corresponding one of said pixel

electrodes and elongated toward the first substrate; and an alignment layer formed between said

plurality of protrusions and said first substrate, wherein said plurality of protrusions comprises a

rod-shaped spacer extending between said first and second substrates.

       17.     Regarding Claim 1, the Accused Instrumentality is a liquid display device.




                                                      4
         Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 5 of 15




       https://www.hisense-usa.com/support/models/32H4F_hd-hisense-roku-tv-2019




       18.     The Accused Instrumentality includes a first substrate (e.g. TFT Filter Substrate).

Cross section of display:




                                                    5
          Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 6 of 15




       19.     The first substrate includes a plurality of pixel electrodes formed in a symmetrical

shape. Surface view of first substrate:




                                                    6
         Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 7 of 15




       20.     The Accused instrumentality includes a second substrate (e.g. Color Filter

Substrate). Cross section of display:




       21.     The second substrate includes a plurality of electrodes, which oppose the first

electrodes. Surface view of the second substrate:




                                                    7
          Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 8 of 15




       22.     The Accused instrumentality includes a liquid crystal layer sandwiched between

the first and second substrates.




       23.     The second substrate includes a plurality of protrusions.




                                                    8
          Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 9 of 15




       24.     The protrusions are positioned at a centralized location between the corresponding

pixel electrodes.




                                                   9
        Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 10 of 15




       25.    The protrusions are elongated toward the first substrate. Angled view of the

second substrate showing the protrusions extending from the surface which faces the first

substrate when the Accused instrumentality is assembled:




                                                   10
         Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 11 of 15




       26.     The Accused instrumentality includes an alignment layer formed between the

protrusions and the first substrate.




                                                 11
         Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 12 of 15




       27.     The plurality of protrusions comprise rod shaped spacers which extend between

the first and second substrates.




                                                 12
         Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 13 of 15




       28.     Pixel Display has been damaged by Hisense’s infringing activities.

                                        JURY DEMAND

       Pixel Display hereby requests a trial by jury on all issues so triable by right.

                                    PRAYER FOR RELIEF

       Pixel Display requests that the Court find in its favor and against Hisense, and that the

Court grant Pixel Display the following relief:

       a.      Judgment that one or more claims of the ’343 Patent have been infringed, either

literally and/or under the doctrine of equivalents, by Hisense;




                                                     13
         Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 14 of 15




       b.      Judgment that Hisense accounts for and pay to Pixel Display all damages and

costs incurred by Pixel Display, caused by Hisense’s infringing activities and other conduct

complained of herein;

       c.      That Pixel Display be granted pre-judgment and post-judgment interest on the

damages caused by Hisense’s infringing activities and other conduct complained of herein;

       d.      That this Court declare this an exceptional case and award Pixel Display

reasonable attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and

       e.      That Pixel Display be granted such other and further relief as the Court may deem

just and proper under the circumstances.




                                                   14
 Case 6:21-cv-00042-ADA Document 1 Filed 01/18/21 Page 15 of 15




DATED January 18, 2021.           Respectfully submitted,

                                  By: /s/ Neal G. Massand
                                  Timothy T. Wang
                                  Texas Bar No. 24067927
                                  twang@nilawfirm.com
                                  Neal G. Massand
                                  Texas Bar No. 24039038
                                  nmassand@nilawfirm.com
                                  Stevenson Moore V
                                  Texas Bar No. 24076573
                                  smoore@nilawfirm.com

                                  NI, WANG & MASSAND, PLLC
                                  8140 Walnut Hill Ln., Ste. 500
                                  Dallas, TX 75231
                                  Tel: (972) 331-4600
                                  Fax: (972) 314-0900

                                  ATTORNEYS FOR PLAINTIFF
                                  PIXEL DISPLAY LLC




                                 15
